Title: To George Washington from Edmund Randolph, 23 September 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Tuesday. [23 Sept. 1794]
               
               E. Randolph has the honor of informing the President, that the word, which he has observed to be omitted, was not omitted designedly, but in the hurry of copying; and would have struck E.R. upon a reperusal of the draft. It is certainly a word, which is very direct, and as probably as direct as can be with propriety, under the circumstances, to which the President has alluded. In this view, a doubt is entertained as to the insertion of the word "legal" before "bodies."
               E. Randolph has the honor of inclosing a rough sketch of the substance of the instructions.  But finding from a conversation with Mr Bradford yesterday, that he wishes the formation of them to be postponed, until Mr Ross shall come, and being himself impressed with the same idea in the progress of the paper now inclosed, E.R. takes the liberty of suggesting to the President, that it may be better to let the subject rest, until the day after to morrow.
            